Hager, J.
By the proofs reported by the referee it appears plaintiff and defendant were living together as husband and wife in the city of New Orleans, and that the wife left her. husband there and immigrated to this state in the year 1854.
It does not appear that the plaintiff separated from defendant or acquired a residence in Louisiana distinct from his for any period of time prior to her departue. Under the decision of the Supreme Court of this state in the case of Kashaw vs. Kashaw, the residence of the husband must be regarded as that of the wife, and in contemplation of law the plaintiff has not resided in this state the period of time required to give jurisdiction of this action.
For this reason the application for a divorce must be denied.